Roby, P. J.
1. The parties hereto entered into a written contract on the 4th day of August, 1901, by the terms of which appellants sold certain described real estate to appel*457lee, and agreed to convey the same to him, clear of all encumbrances, upon his first making the payments and performing the covenants therein mentioned. Appellee agreed to pay $2,600 for said land, without relief and with attorney’s fees, in the following manner, to wit: “$200 cash in hand at this date; $100 on or before the 13th of October, 1901; and balance of $2,300 on March 1, 1902, at which time said deed is to be made and possession given.” It was stipulated that time should be of the essence of the contract, and that in case appellee failed to make any payment specified all payments theretofore made should be treated as rental for the premises, and retained by appellant “in full satisfaction and liquidation of damages.” This action was brought by appellee to recover damages for the alleged breach of such contract by appellants, he averring performance by himself. A second paragraph of complaint set 'out the details of the transaction to the same effect as the first paragraph above summarized. Trial was had without a jury. A special ■ finding of facts was made, and conclusions of law stated thereon, to the effect that appellee should recover the $200 paid by him, with interest, and that the $100 note should be canceled. The suit was for damages, and not to secure the cancelation of the note- specified. No exception was taken to either conclusion of law, and no question affecting the form of the judgment is presented. It is not denied but that the facts found entitled the appellee to conclusions of law and a judgment in his favor, but it is earnestly insisted that the findings are not supported by the evidence; that the $100 to be paid according to the contract on October 10 was not paid; that payment was the essence of the contract; and that, default having been made therein, the $200 previously paid belonged to appellants, and the contract was at an end. It is unnecessary to do more than consider the evidence as it bears upon the question of appellee’s performance of the contract in the respect indicated.
*4582. On August 24 appellee executed his promissory note for $100 to appellant, payable October 10, at a bank in this State. Such note was delivered to appellant Charles Delaney, and by him turned over to a real estate agent, who had negotiated the sale, in settlement of the agreed commission. Shortly after it became due appellee asked the holder for further time, which was accorded to him. The finding that the note was accepted as payment is the finding of a fact, and it is not unsupported by evidence.
3. The extension of the time by the transferee to the maker did not in any way affect appellants. The transaction between the agent and appellants was not pertinent. AVhatever the contract between them was or was not, appellee’s note was transferred by appellants, who were thereafter not affected by its nonpayment, or by the extension of time for payment. The note was made payable to Charles Delaney, but there was evidence from which his authority to act for both himself and wife, Alice Delaney, was fairly inferable. Appellants, prior, to March 1, 1902, conveyed the real estate to other persons, putting it out of their power to- convey it to appellee, who- was ready to make his last payment.
There was evidence sufficient to sustain a much larger judgment than the one rendered,- which merely requires the return to appellee of the payments made by him.
Judgment affirmed.